
	
		I
		111th CONGRESS
		2d Session
		H. R. 4847
		IN THE HOUSE OF REPRESENTATIVES
		
			March 15, 2010
			Mr. Young of Alaska
			 introduced the following bill; which was referred to the
			 Committee on Natural
			 Resources
		
		A BILL
		To provide for the establishment of the National Volcano
		  Early Warning and Monitoring System.
	
	
		1.Short titleThis Act may be cited as the
			 National Volcano Early Warning and
			 Monitoring System Act.
		2.FindingsCongress finds that—
			(1)the United States
			 and the territories of the United States contain 169 hazardous
			 volcanoes;
			(2)since 1980,
			 eruptions have claimed many lives and cost billions of dollars in property
			 damage in the United States;
			(3)ash eruptions pose
			 a hazard to high-flying jet aircraft, including the more than 20,000 passengers
			 who travel on jets over Alaska every day;
			(4)in 1989, an
			 eruption of Redoubt Volcano, Alaska, caused in-flight failure of all 4 engines
			 of a passenger Boeing 747 aircraft;
			(5)international
			 flights over the Commonwealth of the Northern Mariana Islands and the intense
			 domestic air traffic of the Pacific Northwest also face potential engine
			 failure in the event of an eruption;
			(6)mudflows from
			 ice-clad Cascade volcanoes of the States of Washington, Oregon, and California
			 pose a serious hazard to cities and transportation arteries in the Pacific
			 Northwest;
			(7)lava flows, toxic
			 gas emissions, and explosions impact residents and visitors to Hawaii and have
			 the potential to cause catastrophic property damage;
			(8)frequent seismic
			 unrest requires careful monitoring in the Mammoth Lakes area of California and
			 Yellowstone National Park in the States of Wyoming, Montana, and Idaho;
			(9)modern technology,
			 in the form of geophysical monitoring networks on the ground and the use of
			 near-real time satellite data, makes possible warnings before eruptions, giving
			 emergency response agencies and the public time to prepare, which minimizes
			 potential damage to property and loss of life;
			(10)the efficacy of
			 monitoring is being demonstrated by the forecast and subsequent tracking of
			 explosive eruptions of Redoubt Volcano by the Alaska Volcano Observatory, a
			 partnership of the United States Geological Survey, the University of Alaska
			 Fairbanks, and the Alaska Division of Geological and Geophysical
			 Surveys;
			(11)the United States
			 Geological Survey and the university and State partners of the United States
			 Geological Survey operate—
				(A)the Alaska Volcano
			 Observatory located in Anchorage and Fairbanks, Alaska;
				(B)the Cascades
			 Volcano Observatory located in Vancouver, Washington;
				(C)the Hawaiian
			 Volcano Observatory located in Hawaiian Volcanoes National Park, Hawaii;
				(D)the Yellowstone
			 Volcano Observatory located in Yellowstone National Park in the State of
			 Wyoming, Montana, and Idaho; and
				(E)the Long Valley
			 Observatory, located in Mammoth Lakes and Menlo Park, California; and
				(12)a detailed survey
			 of the volcanoes in the United States and the monitoring status of those
			 volcanoes has revealed a serious monitoring gap, leaving the United States
			 exposed to preventable damage from large volcanic eruptions.
			3.DefinitionsIn this Act:
			(1)SecretaryThe
			 term Secretary means the Secretary of the Interior, acting through
			 the Director of the United States Geological Survey.
			(2)SystemThe
			 term System means the National Volcano Early Warning and
			 Monitoring System established under section 4(a)(1).
			4.National Volcano
			 Early Warning and Monitoring System
			(a)Establishment
				(1)In
			 generalThe Secretary shall establish within the United States
			 Geological Survey a program, to be known as the National Volcano Early
			 Warning and Monitoring System, to monitor, warn, and protect citizens
			 of the United States from undue and avoidable harm from volcanic
			 activity.
				(2)PurposesThe
			 purposes of the System are—
					(A)to organize,
			 modernize, standardize, and stabilize the monitoring systems of the volcano
			 observatories in the United States; and
					(B)to unify the
			 monitoring systems of volcano observatories in the United States into a single
			 interoperative system.
					(3)ObjectiveThe
			 objective of the System is to monitor all the volcanoes in the United States at
			 a level commensurate with the threat posed by the volcanoes by—
					(A)upgrading existing
			 networks on monitored volcanoes; and
					(B)installing new
			 networks on unmonitored volcanoes.
					(b)System
			 components
				(1)In
			 generalThe System shall include—
					(A)a national volcano
			 watch office that is operational 24 hours a day and 7 days a week;
					(B)a national volcano
			 data center; and
					(C)an external grants
			 program to support research in volcano monitoring science and
			 technology.
					(2)Modernization
			 activitiesModernization activities under the System shall
			 include the comprehensive application of emerging technologies, including
			 digital broadband seismometers, real-time continuous global positioning
			 systems, radar satellite interferometry, and spectrometry to measure gas
			 emission.
				(c)Management
				(1)Management
			 plan
					(A)In
			 generalNot later than 90 days after the date of enactment of
			 this Act, the Secretary shall submit to Congress a 5-year management plan for
			 establishing and operating the System.
					(B)InclusionsThe
			 management plan submitted under subparagraph (A) shall include—
						(i)annual cost
			 estimates for modernization activities and operation of the System;
						(ii)annual
			 milestones, standards, and performance goals; and
						(iii)recommendations
			 for, and progress towards, establishing new, or enhancing existing,
			 partnerships to leverage resources.
						(2)Advisory
			 committeeThe Secretary shall establish an advisory committee to
			 assist the Secretary in implementing the System, to be comprised of
			 representatives of relevant agencies and members of the scientific community
			 appointed by the Secretary.
				(3)PartnershipsThe
			 Secretary may enter into cooperative agreements with universities and State
			 agencies designating the universities and agencies as volcano observatory
			 partners for the System.
				(4)CoordinationThe
			 Secretary shall coordinate the activities under this Act with the heads of
			 relevant Federal agencies, including—
					(A)the Secretary of
			 Transportation;
					(B)the Administrator
			 of the Federal Aviation Administration;
					(C)the Administrator
			 of the National Oceanic and Atmospheric Administration; and
					(D)the Director of
			 the Federal Emergency Management Administration.
					(d)Annual
			 reportAnnually, the Secretary shall submit to Congress a report
			 that describes the activities carried out under this Act.
			5.Authorization of
			 appropriationsThere is
			 authorized to be appropriated to the Secretary to carry out this Act
			 $15,000,000 for fiscal year 2010 and each fiscal year thereafter.
		
